DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 25, 26 and 32-52 are pending in the instant invention.  According to the Amendments to the Claims, filed February 3, 2021, claims 25 and 26 were amended, claims 1-24 and 27-31 were cancelled and claims 32-52 were added.

Status of Priority

	This invention is a Divisional (DIV) of US Application No. 16/462,794, filed May 21, 2019 and now US 10,941,149, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/GB2017/053499, filed November 22, 2017, which claims priority under 35 U.S.C. § 119(a-d) to GB 1619694.1, filed November 22, 2016.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes claims 25, 26 and 32-52, drawn to a method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]pyrazine of the formula (I), shown to the right.
	Thus, a first Office action and prosecution on the merits of claims 25, 26 and 32-52 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Claim Objections

	Claim 25 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for inhibiting epithelial sodium channel (ENaC) activity in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of a compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	R1 is H, halo, R12, C(=NR9)NR12R13, C(O)NR12R13, C(O)OR12, OR12, S(O)2R12, Q1R12, Q1C(=NR7)NR12R13, Q1C(O)NR12R13, Q1C(O)OR12, Q1OR12, Q1S(O)2R12, Q1Q2C(=NR9)NR12R13, Q1Q2C(O)NR12R13, Q1Q2C(O)OR12, Q1Q2OR12, or L1R10;
	R2 is C1-10 alkyl, wherein the C1-10 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halo, C(O)N(R7)R8, C(O)OR7, N(R7)R8, OR7, SH, cycloalkyl, heterocyclyl, aryl, and heteroaryl, and further wherein one or more -CH2- groups are optionally and independently replaced by -N(R7)-, -O-, or -S-, provided that adjacent -CH2- groups are not so replaced;
	R3 is C1-10 alkyl, wherein the C1-10 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halo, C(O)N(R7)R8, C(O)OR7, N(R7)R8, OR7, SH, cycloalkyl, heterocyclyl, aryl, and heteroaryl, and further wherein one or more -CH2- groups are optionally and independently replaced by -N(R7)-, -O-, or -S-, provided that adjacent -CH2- groups are not so replaced;
	R4 is H, halo, cyano, C1-6 alkyl, C(O)N(R16)R17, or C(O)OR16,  wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halo, N(R7)R8, and OR7;
	R5 is H or methyl;
	L1 is -Z1-, -Q1-, -Z1Q1-, -Q1Z1-, -Z1Q1Z2-, -Q1Q2-, -Q1Q2Z1-, -Q1Q2Z1Q3Z2-, -Z1Q1OQ2OQ3-, -OZ1-, -OQ1-, -OZ1Q1-, -OQ1Z1-, -OZ1Q1Z2-, -OQ1Q2-, -OQ1Q2Z1-, -OQ1Q2Z1Q3Z2-, -OZ1Q1OQ2OQ3-, -Z1N(R7)Z2-, -Q1Z1N(R7)Z2-, -Z1N(R7)Z2Q1-, -Q1Z1N(R7)Z2Q2Z3-, -Z1O(CH2CH2O)nZ2-, -Z1O(CH2CH2O)nQ1-, -Z1O(CH2CH2O)nZ2Q1-, -Z1O(CH2CH2O)nQ1Z2-, -Q1Z1O(CH2CH2O)nZ2-, -Q1Z1O(CH2CH2O)nQ1-, -Q1Z1O(CH2CH2O)nZ2Q1-, -Z1O(CH2CH2O)nZ2Q1Z3-, -C(O)Z1-, -C(O)Q1-, -C(O)Z1Q1-, -C(O)Z1Q1Z2-, -C(O)Q1Z1-, -C(O)Q1Q2-, -C(O)Q1Q2Z1-, -C(O)Q1N(R7)C(O)Z1-, -C(O)Q1N(R7)C(O)Z1Q2-, -C(O)Q1N(R7)C(O)Z1Q2Q3-, -C(O)Q1N(R7)C(O)Z1Q2Z2-, -C(O)Z1Q1OQ2OQ3-, -C(O)N(R7)Z1-, -C(O)N(R7)Q1-, -C(O)N(R7)Z1Q1-, -C(O)N(R7)Z1Q1Z2-, -C(O)N(R7)Q1Z1-, -C(O)N(R7)Q1Q2-, -C(O)N(R7)Q1Q2Z1-, -C(O)N(R7)Z1Q1Q2Z2-, -C(O)N(R7)Z1O(CH2CH2O)nZ2-, -C(O)N(R7)Z1O(CH2O)nZ2-, -C(O)N(R7)Z1Q1Z2N(R8)Z3-, -C(O)N(R7)Z1N(R8)Z2-, -C(O)N(R7)Q1Z1N(R8)Z2-, -C(O)N(R7)Z1Q1OQ2OQ3-, -C(O)N(R7)Z1Q1OQ2OQ3Z2-, -Z1C(O)N(R7)Z2-, -Z1C(O)N(R7)Q1-, -Z1C(O)N(R7)Z2Q1-, -Z1C(O)N(R7)Q1Z2-, -Z1C(O)N(R7)Q1Q2-, -Z1C(O)Q1-, -Z1C(O)Q1Z2-, -Z1C(O)Q1Q2-, -Z1C(O)N(R7)Q1Q2Z2-, -C(O)OZ1-, -C(O)OQ1-, -C(O)OZ1Q1-, -C(O)OZ1Q1Z2-, -C(O)OQ1Z1-, -C(O)OQ1Q2-, -C(O)OQ1Q2Z1-, -Q1C(O)Q2-, -Q1C(O)Z1-, -Q1C(O)Q2Z1-, -Q1C(O)Q2Q3-, -Q1C(O)Z1Q2-, -Q1C(O)Q2Q3Z1-, -C(=NR9)N(R7)Z1-, -C(=NR9)N(R7)Q1-, -C(=NR9)N(R7)Z1Q1-, -C(=NR9)N(R7)Z1Q1Z2, -C(=NR9)N(R7)Q1Z1-, -C(=NR9)N(R7)Q1Q2-, or -C(=NR9)N(R7)Q1Q2Z1-;

	R10 is H, C(O)OR7, N(R7)R8, N(R7)C(=NR9)N(R8)2, N(R7)C(O)OR8, or OR7; or
	R10 is N(R7)C(O)-C1-3 alkylene-N(R8)3+ or N(R8)3+;

	R12 is H, C1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-8 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-6 alkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halo, C(O)N(R7)R8, C(O)OR7, N(R7)R8, and OR7, and further wherein each C3-8 cycloalkyl and 3- to 8-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of oxo, halo, C(O)N(R7)R8, C(O)OR7, N(R7)R8, and OR7;
	R13 is H, C1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-8 cycloalkyl, or 3- to 8-membered heterocyclyl, wherein each C1-6 alkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halo, C(O)N(R7)R8, C(O)OR7, N(R7)R8, and OR7, and further wherein each C3-8 cycloalkyl and 3- to 8-membered heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of oxo, halo, C(O)N(R7)R8, C(O)OR7, N(R7)R8, and OR7;

	R7 is H or C1-12 alkyl, wherein the C1-12 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halo and OH;
	R8 is H or C1-12 alkyl, wherein the C1-12 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halo and OH; or
	R7 and R8, together with any nitrogen atom to which they are attached, form a 5- or 6-membered heterocyclic ring optionally containing one or more additional heteroatoms selected from the group consisting of nitrogen, oxygen, and sulfur; or
	two R8, together with any nitrogen atom to which they are attached, form a 5- or 6-membered heterocyclic ring optionally containing one or more additional heteroatoms selected from the group consisting of nitrogen, oxygen, and sulfur;

	R9 is H or C1-6 alkyl;
	Q1 is carbocyclyl, heterocyclyl, aryl, or heteroaryl, wherein each aryl and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halo, C1-4 alkyl, C1-4 haloalkyl, C(O)NR15R16, C(O)OR15, NR15R16, and OH, and further wherein each carbocyclyl and heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of oxo, halo, C1-4 alkyl, C1-4 haloalkyl, C(O)NR15R16, C(O)OR15, NR15R16, and OH;
	Q2 is carbocyclyl, heterocyclyl, aryl, or heteroaryl, wherein each aryl and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halo, C1-4 alkyl, C1-4 haloalkyl, C(O)NR15R16, C(O)OR15, NR15R16, and OH, and further wherein each carbocyclyl and heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of oxo, halo, C1-4 alkyl, C1-4 haloalkyl, C(O)NR15R16, C(O)OR15, NR15R16, and OH;
	Q3 is carbocyclyl, heterocyclyl, aryl, or heteroaryl, wherein each aryl and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halo, C1-4 alkyl, C1-4 haloalkyl, C(O)NR15R16, C(O)OR15, NR15R16, and OH, and further wherein each carbocyclyl and heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of oxo, halo, C1-4 alkyl, C1-4 haloalkyl, C(O)NR15R16, C(O)OR15, NR15R16, and OH;
	Z1 is C1-12 alkylene, C2-12 alkenylene, or C2-12 alkynylene, wherein the C1-12 alkylene, C2-12 alkenylene, and C2-12 alkynylene is optionally substituted by one or more substituents independently selected from the group consisting of halo, C(O)NR15R16, C(O)OR15, NR15R16, and OH;
	Z2 is C1-12 alkylene, C2-12 alkenylene, or C2-12 alkynylene, wherein the C1-12 alkylene, C2-12 alkenylene, and C2-12 alkynylene is optionally substituted by one or more substituents independently selected from the group consisting of halo, C(O)NR15R16, C(O)OR15, NR15R16, and OH;
	Z3 is C1-12 alkylene, C2-12 alkenylene, or C2-12 alkynylene, wherein the C1-12 alkylene, C2-12 alkenylene, and C2-12 alkynylene is optionally substituted by one or more substituents independently selected from the group consisting of halo, C(O)NR15R16, C(O)OR15, NR15R16, and OH;

	R15 is H or C1-6 alkyl;
	R16 is H or C1-6 alkyl;
	R17 is H or C1-6 alkyl; or
	R15 and R16, together with the nitrogen atom to which they are attached, form a 5- or 6-membered heterocyclic ring, wherein the 5- or 6-membered heterocyclic ring optionally contains one or more additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; or
	R16 and R17, together with the nitrogen atom to which they are attached, form a 5- or 6-membered heterocyclic ring, wherein the 5- or 6-membered heterocyclic ring optionally contains one or more additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	n is 1, 2, 3, 4, 5, or 6; and
	X- is an anion;

	with the proviso that if R10 is N(R7)C(O)-C1-3 alkylene-N(R8)3+ or N(R8)3+, then the compound of formula (I) has an additional X-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 26 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method according to claim 25, wherein the patient has a respiratory disease, a respiratory condition, a skin condition, or an ocular condition selected from the group consisting of cystic fibrosis, chronic obstructive pulmonary disease, chronic bronchitis, emphysema, bronchiectasis, asthma, primary ciliary dyskinesia, psoriasis, atopic dermatitis, ichthyosis, and dry eye disease.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 32 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 25, wherein the compound is of formula (IA) or formula (IB):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(IA)
or

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(IB)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 33 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 25, wherein R1 is H, halo, R12, C(O)OR12, or OR12.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 34 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 25, wherein R1 is L1R10.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 35 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 34, wherein L1 is -Z1-, -Q1-, -Q1Z1-, -Q1Q2-, -Q1Q2Z1-, -OZ1-, -C(O)Q1-, -C(O)Q1Z1-, -C(O)N(R7)Z1-, -C(O)N(R7)Q1-, -C(O)N(R7)Z1Q1-, -C(O)N(R7)Q1Z1-, -C(O)N(R7)Z1Q1Q2Z2-, -C(O)N(R7)Z1O(CH2CH2O)nZ2-, or -C(O)N(R7)Z1Q1Z2N(R8)Z3-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 36 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 34, wherein:

R10 is H, C(O)OR7, N(R7)R8, N(R7)C(=NR9)N(R8)2, N(R7)C(O)OR8, or OR7; or
R10 is N(R7)C(O)-C1-3 alkylene-N(R8)3+ or N(R8)3+.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 37 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 34, wherein:

a)	L1 is -OZ1-;
	Z1 is C1-4 alkylene; and
	R10 is H; or


b)	L1 is -Q1- or -C(O)N(R7)Q1-;
	Q1 is a nitrogen-containing heterocyclyl, wherein the heterocyclyl is linked to R10 via a ring nitrogen atom; and
	R10 is H; or

c)	L1 is -Q1Q2-;
	Q2 is a nitrogen-containing heterocyclyl, wherein the heterocyclyl is linked to R10 via a ring nitrogen atom; and
	R10 is H; or

d)	L1 is -Z1-, -Q1-, -Q1Z1-, -Q1Q2-, -Q1Q2Z1-, -OZ1-, -OQ1Z1-, -OQ1Q2Z1-, -C(O)Z1-, -C(O)Q1Z1-, -C(O)Q1Q2Z1-, -C(O)N(R7)Z1-, -C(O)N(R7)Q1Z1-, -C(O)N(R7)Q1Q2Z1-, -C(O)OZ1-, -C(O)OQ1Z1-, -C(O)OQ1Q2-, -C(O)OQ1Q2Z1-, -C(=NR9)N(R7)Z1-, -C(=NR9)N(R7)Q1Z1-, or -C(=NR9)N(R7)Q1Q2Z1-; and
	R10 is H; or

e)	L1 is -Q1Z1-, -Z1Q1Z2-, -Q1Q2Z1-, -OQ1Z1-, -OZ1Q1Z2-, -OQ1Q2Z1-, -Z1O(CH2CH2O)nQ1Z2-, -Q1Z1O(CH2CH2O)nZ2-, -Z1O(CH2CH2O)nZ2Q1Z3-, -C(O)Z1Q1Z2-, -C(O)Q1Z1-, -C(O)Q1Q2Z1-, -C(O)Q1N(R7)C(O)Z1Q2Z2-, -C(O)N(R7)Z1Q1Z2-, -C(O)N(R7)Q1Z1-, -C(O)N(R7)Q1Q2Z1-, -C(O)N(R7)Z1Q1Q2Z2-, -C(O)N(R7)Z1Q1OQ2OQ3Z2-, -Z1C(O)N(R7)Q1Z2-, -Z1C(O)Q1Z2-, -Z1C(O)N(R7)Q1Q2Z2-, -C(O)OZ1Q1Z2-, -C(O)OQ1Z1-, -C(O)OQ1Q2Z1-, -Q1C(O)Q2Z1-, -Q1C(O)Q2Q3Z1-, -C(=NR9)N(R7)Z1Q1Z2, -C(=NR9)N(R7)Q1Z1-, or -C(=NR9)N(R7)Q1Q2Z1-;
	Q1 is a nitrogen-containing heterocyclyl, wherein the heterocyclyl is linked to each of Z1, Z2, and/or Z3 via a ring nitrogen atom;
	Q2 is a nitrogen-containing heterocyclyl, wherein the heterocyclyl is linked to each of Z1, Z2, and/or Z3 via a ring nitrogen atom;
	Q3 is a nitrogen-containing heterocyclyl, wherein the heterocyclyl is linked to each of Z1, Z2, and/or Z3 via a ring nitrogen atom; and
	R10 is H; or

f)	L1 is -CH2[CH(OH)]4-CH(OH)-; and
	R10 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 38 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 36, wherein:

a)	L1 is -Q1- or -C(O)N(R7)Q1-;
	Q1 is carbocyclyl; and
	R10 is C(O)OR7; or

b)	L1 is -Q1- or -C(O)N(R7)Q1-;
	Q1 is heterocyclyl, wherein the heterocyclyl is linked to R10 via a ring nitrogen atom; and
	R10 is C(O)OR7; or

c)	L1 is -Q1Q2-;
	Q2 is carbocyclyl; and
	R10 is C(O)OR7; or

d)	L1 is -Q1Q2-;
	Q2 is heterocyclyl, wherein the heterocyclyl is linked to R10 via a ring carbon atom; and
	R10 is C(O)OR7; or

e)	L1 is -Z1-, -OZ1-, -C(O)Q1Z1-, -C(O)N(R7)Z1-, -C(O)N(R7)Z1Q1Q2Z2-, -C(O)N(R7)Z1O(CH2CH2O)nZ2-, or -C(O)N(R7)Z1Q1Z2N(R8)Z3-; and
	R10 is N(R7)R8, N(R7)C(=NR9)N(R8)2, or N(R7)C(O)OR8; or

f)	L1 is -C(O)Q1-, -C(O)N(R7)Q1-, or -C(O)N(R7)Z1Q1-;
	Q1 is carbocyclyl; and
	R10 is N(R7)R8, N(R7)C(=NR9)N(R8)2, or N(R7)C(O)OR8; and

g)	L1 is -C(O)Q1-, -C(O)N(R7)Q1-, or -C(O)N(R7)Z1Q1-;
	Q1 is heterocyclyl, wherein the heterocyclyl is linked to R10 via a ring carbon atom; and
	R10 is N(R7)R8, N(R7)C(=NR9)N(R8)2, or N(R7)C(O)OR8.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 39 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 38, wherein:

a)	R10 is N(R7)R8; and
	R7 is CH2[CH(OH)]4-CH2OH; or

b)	R10 is N(R7)R8; and
	R8 is CH2[CH(OH)]4-CH2OH; or

c)	R10 is N(R7)R8;
	R7 is CH2[CH(OH)]4-CH2OH; and
	R8 is CH2[CH(OH)]4-CH2OH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 40 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 38, wherein R10 is N(CH2[CH(OH)]4-CH2OH)2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 41 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 38, wherein:

R10 is N(R7)C(=NR9)N(R8)2;
R7 is H or C1-4 alkyl;
at least one R8 is CH2[CH(OH)]4-CH2OH; and
R9 is H or C1-6 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 42 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 25, wherein:

R2 is unsubstituted C1-4 alkyl; and
R3 is unsubstituted C1-4 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 43 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
The method according to claim 25, wherein:

a)	R4 is H; and
	R5 is H; or

b)	R4 is H; or
 
c)	R5 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 44 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), The method according to claim 25, wherein the compound of formula (I) comprises a cation selected from the group consisting of should be replaced with The method according to claim 25, wherein the compound has a cation selected from the group consisting of.  Appropriate correction is required.  See MPEP § 2173.02.

	Claim 45 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 44, wherein the compound has the cation 2-[({3-amino-5H-pyrrolo[2,3-b]pyrazin-2-yl}formamido)methyl]-6-(4-{bis[(2S,3R,4R,5R)-2,3,4,5,6-pentahydroxyhexyl]amino}piperidine-1-carbonyl)-1,3-diethyl-1H-1,3-benzodiazol-3-ium.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 46 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 44, wherein the compound has the cation 2-[({3-amino-5H-pyrrolo[2,3-b]pyrazin-2-yl}formamido)methyl]-5-(4-({bis[(2S,3R,4R,5R)-2,3,4,5,6-pentahydroxyhexyl]amino}methyl)piperidine-1-carbonyl)-1,3-diethyl-1H-1,3-benzodiazol-3-ium.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 47 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

	The method according to claim 25, wherein X- is chloride, bromide, iodide, sulfate, nitrate, phosphate, formate, acetate, trifluoroacetate, fumarate, citrate, tartrate, oxalate, succinate, mandelate, methanesulfonate, or p-toluenesulfonate.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 48 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 25, wherein the method further comprises administering to the patient in need thereof an effective amount of an additional active agent selected from the group consisting of a 2 adrenoreceptor agonist, an antihistamine, dornase alfa, a corticosteroid, a leukotriene antagonist, a cystic fibrosis transmembrane conductance regulator repairing agent, a transmembrane member 16A modulator, and an antibiotic.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 49 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method according to claim 25, wherein the patient has a respiratory disease or respiratory condition selected from the group consisting of cystic fibrosis, chronic obstructive pulmonary disease, chronic bronchitis, emphysema, bronchiectasis, asthma, and primary ciliary dyskinesia.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 50 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method according to claim 49, wherein the respiratory disease or respiratory condition is cystic fibrosis.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 51 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
51.	A method for inhibiting epithelial sodium channel (ENaC) activity in a patient, wherein the method comprises administering to the patient in need thereof an effective amount of a compound having the cation 2-[({3-amino-5H-pyrrolo[2,3-b]pyrazin-2-yl}formamido)methyl]-5-(4-({bis[(2S,3R,4R,5R)-2,3,4,5,6-pentahydroxyhexyl]amino}methyl)piperidine-1-carbonyl)-1,3-diethyl-1H-1,3-benzodiazol-3-ium.

52.	The method according to claim 51, wherein the patient has a respiratory disease or respiratory condition selected from the group consisting of cystic fibrosis, chronic obstructive pulmonary disease, chronic bronchitis, emphysema, bronchiectasis, asthma, and primary ciliary dyskinesia.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 52 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
53.	The method according to claim 52, wherein the respiratory disease or respiratory condition is cystic fibrosis.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]-pyrazine of the formula (I)

	Claims 25, 26 and 32-52 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]pyrazine of the formula (I), which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]-pyrazine of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]-pyrazine of the formula (I), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited on the IDS, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of respiratory diseases, respiratory conditions, skin conditions, and/or ocular conditions in a patient, including, but not limited to, cystic fibrosis, chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, bronchiectasis, asthma, primary ciliary dyskinesia, psoriasis, atopic dermatitis, ichthyosis, and/or dry eye disease {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 18/096325, as provided in the file and cited on the IDS, illustrates a synthesis of substituted pyrrolo[2,3-b]-pyrazines of the formula (I), and/or methods of use thereof {McCarthy, et al. WO 18/096325, 2018};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]pyrazine of the formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]pyrazine of the formula (I);

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]pyrazine of the formula (I).
			Similarly, according to the specification, substituted pyrrolo[2,3-b]pyrazines of the formula (I) are capable of treating a variety of respiratory diseases, respiratory conditions, skin conditions, and/or ocular conditions in a patient, including, but not limited to, cystic fibrosis, chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, bronchiectasis, asthma, primary ciliary dyskinesia, psoriasis, atopic dermatitis, ichthyosis, and/or dry eye disease; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any respiratory diseases, respiratory conditions, skin conditions, and/or ocular conditions in a patient, including, but not limited to, cystic fibrosis, chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, bronchiectasis, asthma, primary ciliary dyskinesia, psoriasis, atopic dermatitis, ichthyosis, and/or dry eye disease.  There is insufficient disclosure to reasonably conclude that the method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]pyrazine of the formula (I), as recited, would contribute to treatment of any respiratory diseases, respiratory conditions, skin conditions, and/or ocular conditions in a patient, including, but not limited to, cystic fibrosis, chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, bronchiectasis, asthma, primary ciliary dyskinesia, psoriasis, atopic dermatitis, ichthyosis, and/or dry eye disease.  Furthermore, the combination of the instant specification and McCarthy, et al. in WO 18/096325, as provided in the file and cited on the IDS, lacks adequate credible evidence to support the assertion that a method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]pyrazine of the formula (I), as recited, would contribute to the prophylaxis of any respiratory diseases, respiratory conditions, skin conditions, and/or ocular conditions in a patient, including, but not limited to, cystic fibrosis, chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, bronchiectasis, asthma, primary ciliary dyskinesia, psoriasis, atopic dermatitis, ichthyosis, and/or dry eye disease, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether an isotopic variant of a substituted pyrrolo[2,3-b]pyrazine of the formula (I), such as the 14C variant of 2-[({3-amino-5H-pyrrolo[2,3-b]pyrazin-2-yl}formamido)methyl]-5-[4-({bis[(2S,3R,4R,5R)-2,3,4,5,6-pentahydroxy-hexyl]amino}methyl)piperidine-1-carbonyl]-1,3-diethyl-1H-1,3-benzodiazol-3-ium trifluoroacetic acid trifluoroacetate, shown to the left above, possesses utility as a therapeutic agent, useful in a method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]pyrazine of the formula (I).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]pyrazine of the formula (I), wherein the respiratory disease, respiratory condition, skin condition, and/or ocular condition in a patient, includes, but is not limited to, cystic fibrosis, chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, bronchiectasis, asthma, primary ciliary dyskinesia, psoriasis, atopic dermatitis, ichthyosis, and/or dry eye disease, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition, the method comprising administering… a substituted pyrrolo[2,3-b]pyrazine of the formula (I), is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 25 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 25 recites the limitation, …including all tautomeric forms, all enantiomers and isotopic variants and salts thereof, in line 5 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 32 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 32 recites the limitation, The method according to claim 25, wherein the compound of formula (I) is of formula (IA) or formula (IB):… or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, in lines 1-8 of the claim.  There is insufficient antecedent basis, in claim 25, for this limitation, with respect to the substituted pyrrolo[2,3-b]pyrazines of the formula (I) administered within the method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition.  According to claim 25, a stereoisomer is not explicitly recited, with respect to the substituted pyrrolo[2,3-b]pyrazines of the formula (I) administered within the method for the treatment or prophylaxis of a respiratory disease or condition, a skin condition, or an ocular condition.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 49 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 49 recites the limitation, …including all tautomeric forms, all enantiomers and isotopic variants and salts thereof, in lines 7-8 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 51 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 51 recites the limitation, …including all tautomeric forms, all enantiomers and isotopic variants and salts thereof, in lines 7-8 of the claim.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624